McKINSTRY, J.
— The contract, so far as it authorized the purchase of the outstanding claims against the plaintiffs, was executed by the defendants. No creditor of the plaintiffs is interested in the result of this controversy, and no principle of .public policy required the court below to dismiss the action.
The contract alleged was an entire contract, and proof of the fact that the defendants surrendered the possession of the sheep, which constituted their security, before a full compliance with their promise to buy up the outstanding indebtedness, was not a material variance from the terms of the contract alleged.
Judgment affirmed.
We concur: Niles, J.; Rhodes, J.